DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a FINAL REJECTION in response to applicant’s claim amendments and arguments filed February 15, 2022.  Claims 1, 3, 5, 7, and 23 are currently amended.  Claims 2, 4, and 39-48 have been canceled.  Claims 12-22 were previously withdrawn without traverse.  Claims 1, 3, 5-11, 23-38, and 49-55 are pending review in this correspondence.

Response to Amendment
	Rejection of claims 1-3, 5, 6, 10, 11, and 50-52 as being anticipated by Cohen et al (US 2004/0142384 A1) is withdrawn in view of applicant’s amendment to claim 1.
	Rejection of claims 23-25, 38-30, 32-34, and 36 as being anticipated by Takii et al (US 2001/0055545 A1) is maintained in view of applicant’s amendment to claim 23.
Rejection of claims 26, 27, 31, 35, and 49 as being being unpatentable over Takii et al (US 2001/0055545 A1) in view of Andrulat et al (US 2013/0209995 A1) is maintained in view of applicant’s amendment to claim 23.
Rejection of claims 37 and 38 as being unpatentable over Takii et al (US 2001/0055545 A1) in view of Hofstadler et al (US 2012/0115213 A1) is maintained in view of applicant’s amendment to claim 23.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 23-25, 28-30, 32-34, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takii et al (US 2001/0055545 A1).
With respect to claim 23, Takii discloses a system for sucking and discharging a solution from a vessel comprising:
A base (magnetic particle holding means 4, See Para. 0036 and Fig. 1) comprising a work surface (first support plate 4a, See Fig. 4A and Para. 0049) for receiving, atop the work surface, the at least one container (vessel 6, See Figs. 1, 4A, and 4B and Paras. 0032-0033) containing the medium;
A fluid transfer member (suction nozzles 2, See Fig. 1 and Para. 0032) configured to transfer fluids and suspended solids to and from the at least one container;

A plurality of magnetic field generating elements (magnets 8) each being at least linearly moveable relative to the work surface between a first position remote from the at least one container and a second position adjacent to a sidewall of the at least one container during operation of the workstation (See Figs. 1 and 4D and Para. 0036); and
An actuator (motor 4h) positioned at least partially within the base below the work surface and configured to move at least a first magnetic field generating element of the plurality of magnetic field generating elements relative to the work surface (See Figs. 4A-D and Para. 0049).
With respect to claim 24, Takii discloses that the plurality of magnetic field generating elements are laterally spaced apart from each other to define a plurality of rows for receiving a plurality of containers including the at least one container (See Figs. 4B and 4D and Para. 0049).
With respect to claim 25, Takii depicts that each magnetic field generating element of the plurality of magnetic field generating elements has a longitudinal axis, the longitudinal axes of the plurality of magnetic field generating elements being parallel to each other (See upward projection of magnets 8 in Fig. 4B; magnets are depicted as being disposed in the same axis).
With respect to claim 28, Takii discloses that the actuator comprises a linear actuator configured to reciprocally move at least the first magnetic field generating element of the plurality of magnetic field generating elements between the first position and the second position (See Figs. 4B and 4D and Paras. 0048-0051).

With respect to claim 30, Takii discloses that the automated manipulator is arranged above the work surface and the fluid transfer member is configured to transfer fluids to and from the at least one container via an opening (wells 6a) in a top of the at least one container (See Fig. 1 and Paras. 0033-0035).
With respect to claim 32, Takii discloses the inclusion of a pump (pumps 5c and 5e) in fluid communication with the fluid transfer member and configured to add and remove fluids to and from the at least one container via the fluid transfer member (See Para. 0037).
With respect to claim 33, Takii discloses that the pump is mounted on the automated manipulator (See Para. 0037 for discussion of how suction of solution by a suction pump (5c) is utilized to remove solution from the suction nozzles through a manifold (5b), and a liquid conveying means (comprising switching valve 5d, conveying pump 5e, cleaning fluid vessel 5f, and cleaning fluid) for feeding the liquid into pipes (5a) to fill the vessels with liquid (See Para. 0037); the integration of the various components of the solution discharge means (5) is being interpreted to be an equivalence of being “mounted” or connected).
With respect to claim 34, Takii discloses the inclusion of a multi-position valve (switching valve) in fluid communication with the pump and configured to selectively couple the pump to at least one of an external fluid source or a drain (See Fig. 1 and Paras. 0037, 0040, 0044, and 0060).
With respect to claim 36, Takii discloses that the fluid transfer member includes at least two parallel fluid conduits (See Figs. 1 and 3 and Para. 0035).
Claim Rejections - 35 USC § 103
Claim(s) 26, 27, 31, 35, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takii et al (US 2001/0055545 A1) in view of Andrulat et al (US 2013/0209995 A1).
Refer above for the disclosure of Takii.
With respect to claim 26, Takii fails to disclose the specifics of the dimensions of the plurality of magnetic field generating elements.
Andrulat teaches a laboratory apparatus for magnetic treatment of samples, wherein each magnetic field generating element (arms 5) has a length that is parallel to the longitudinal axis and a width that is perpendicular to the longitudinal axis (See Figs. 2 and 4a-b), Andrulat fails to specifically disclose the length and width of each magnetic field generating element (arms 5) being greater than or equal to 10 inches and the width being greater than or equal to 0.5 inches.  Andrulat does disclose, in Para. 0046, that the width of at least one recess or opening in the sample reception device, preferably is chosen from preferred ranges, which are any combinations of the following preferred lower and upper limits : [0; 0.1; 0.2; 0.5; 1.0; 1.5; 2.0; 3.0; 4.0; 5.0 mm] < =d;= < [5.0; 7.5; 10; 15; 20; 40; 50 mm], with W being measured in the horizontal plane, perpendicular to the direction of the relative movement of the magnetic tool device and the sample reception section.  
Although the specific dimensions claimed of the length of the magnetic field generating elements are not taught in the combination of Takii and Andrulat, the examiner has found that the specification contains no disclosure of any unexpected results arising therefrom, and that as such the parameters are arbitrary and therefore obvious.  Such unsupported limitations cannot be a basis for patentability, because where patentability is said to be based upon particular chosen parameters or upon another variable recited in a claim, the applicant must show that In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).
With respect to the limitation of the dimensions of the magnetic field generating elements, it would have been obvious to one of ordinary skill in the art at the time of invention to have provided each magnetic field generating element of modified Takii and Andrulat with the dimensions recited in the instant claims, which are now considered at most an optimum choice, lacking any disclosed criticality.
The applicant has the burden of proving such criticality.  In re Swenson et al., 56 USPQ 372; In re Scherl, 70 USPQ 204.  However, even though the applicant’s modification may result in great improved utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 25 USPQ 433; In re Normannet et al., 66 USPQ 308; In re Irmscher, 66 USPQ 314.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Swain et al., USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 38 USPQ 213; Allen et al. v. Coe, 57 USPQ 136; MPEP 2144.05(II)(A).
No probative evidence is of record to demonstrate that the dimensions and/or other variables of the invention are significant or are anything more than one of numerous dimensions that one of ordinary skill in the art would find obvious for the purposes of merely changing the dimensions to obtain different results.  Graham v. John Deere Co., 148 USPQ 459.
Accordingly, the examiner argues that these dimensions are rather arbitrary and thus obvious over the prior art.  See MPEP 2144.05(II)(III).

With respect to claim 31, the combination of Takii and Andrulat discloses that the automated manipulator includes a Cartesian coordinate robot (See Para. 0040 of Andrulat for discussion of transport device being a part of a robotic movement system of the laboratory apparatus) that is moveable in at least an x-direction and a y-direction (See Fig. 2 and Para. 0113 of Andrulat for discussion of the pipetting tool being suspended to a frame 19 and being moveable in all directions 15 by the transport device 17, which is a transport and lift device).
With respect to claims 35 and 49, Takii fails to disclose the inclusion of a plurality of magnetic beads, wherein the beads are utilized to temporarily bind to the target substance to separate the target substance from the medium in the container.
In an embodiment of Andrulat that utilizes laboratory apparatus 200-400 (Figs. 7a-b, 9, and 10a-d), magnetic separation can be performed on samples containing magnetic material, such as magnetic beads.  Typical applications, which require magnetic separation, also can require the following steps, which are typically repeated in cycles, e.g. in 3-4 cycles: i) dosing a sample liquid; ii) mixing magnetic particles with the sample liquid; iii) controlling the temperature of the sample in one or more steps; iv) performing magnetic separation (See Para. 0146).  Specifically, the apparatus and the method according to the invention can be used, for example, to extract RNA and DNA-fragments from blood or serum by using magnetic separation, which, first, uses the adsorption of RNA and DNA to magnetic beads, and, second, uses magnetic separation to separate the beads (with the RNA/DNA) from the solution (See 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the use of magnetic beads, as taught in the embodiment of the laboratory apparatus depicted in Figs. 7a-b, 9, and 10a-d of Andrulat into the system of Takii for the advantage of being able to perform the separation step while keeping the sample receptacles in a single position, thus reducing the need to exchange tools and saving time during the separation process because it is more continuous and reproducible.

Claims 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takii et al (US 2001/0055545 A1) in view of Hofstadler et al (US 2012/0115213 A1).
Refer above for the disclosure of Takii.
Takii fails to disclose that the first magnetic field generating element includes a first permanent magnetic, or that the first permanent magnet has a maximum magnetic pull force equal to or greater than 100 N.  Applicant’s specification notes that the permanent magnet constituting the magnetic field generating elements 14 and 16 may be nickel-plated neodymium block magnets or electromagnets (See Para. 0039 of applicant’s specification).

It would have been obvious to one of ordinary skill in the art to utilize the nickel-plated neodymium magnets taught by Hofstadler as the permanent magnets of Takii for the purposes of generating a highly magnetic field, thus ensuring a high degree of separation of the magnetic particles and associated target from the medium.

Allowable Subject Matter
Claims 1, 3, 5-11, and 50-55 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the magnetic separator of claim 1, specifically the inclusion of at least one of a beam or a third wall extending between the inwardly facing surface of the first sidewall and the inwardly facing surface of the second sidewall.  Additionally, there closest cited prior art of reference fails to disclose or fairly teach the magnetic separator of claim 53, specifically the inclusion of a non-magnetic support rack configured to hold the at least one container and dimensioned for insertion through the first opening to position the at least one container between the first and second magnetic field generating elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Response to Arguments
Applicant's arguments filed February 15, 2022 have been fully considered but they are not persuasive.  Applicant argues that Takii discloses magnets arranged opposed to the underside of the micro-plate assembly (6), which is not adjacent to a sidewall of the least one container during operation of the workstation, as claimed (See pg. 11 of applicant’s arguments).  However, examiner maintains that Takii does disclose placing magnets adjacent to a sidewall of each individual well (6a) of the micro-plate assembly.  Fig. 4D of Takii clearly depicts the magnets, positioned in individual recesses (6d) in the undersurface of the micro-plate assembly (6).  Magnetic particles in the wells (6a) are attracted to the magnets (8) and collected on the inner wall surface of a bottom portion (6b) of the wells.  Thus, the examiner is contending that the magnets are disposed adjacent to (or next to) a sidewall of the at least one container (wells) during operation of the workstation.  Applicant may consider specifying that the magnet(s) is/are positioned adjacent to an inner surface of a sidewall of the container, or other language that more clearly details where the secondary positioning of the magnets should be relative to positively recited features of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        February 24, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796